Citation Nr: 0409599	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant is a veteran of World War II; he served on active 
duty in the United States Army Air Force from December 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which 
declined to reopen a previously denied claim of entitlement to 
service connection for a low back disability.

A motion to advance this case on the docket due to the appellant's 
advanced age was granted by the Board in April 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

Issues not on appeal

The record shows that the appellant filed a claim in September 
1999 which was construed by the RO as requesting entitlement to 
service connection for psoriasis and a stomach disorder.  That 
claim was adjudicated by the RO in a rating decision dated in June 
2003, and the appellant was notified of the decision by letter 
dated June 11, 2003.

In July 2003, the appellant submitted additional argument with 
respect to the appealed claim for service connection for the back 
disorder.  He also commented on the RO's denial of the psoriasis 
and stomach disorders, stating that the psoriasis had been present 
for 60 years and that the stomach problem was not as bad currently 
as it was 60 years ago.  However, to the Board's knowledge, the 
appellant has not yet filed a notice of disagreement (NOD) 
expressing dissatisfaction with the decision and indicating a 
desire to contest the RO's decision as to these two claimed 
disorders.  See 38 C.F.R. § 20.201 (2003) [a NOD must be in terms 
which can be reasonably construed as expressing disagreement with 
a VA determination and a desire for appellate review]. 
Consequently, those matters are not in appellate status before the 
Board at this time.  See also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105, filing of a notice of 
disagreement initiates appellate review, and a request for 
appellate review is completed by filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The RO last denied service connection for a low back disorder 
in an unappealed July 1995 rating decision.

2.  Evidence received subsequent to the July 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(a) (2003).

2.  New and material evidence has not been received, and the claim 
for service connection for a low back disorder injury may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that he injured his back in 
service as a result of slipping on wet slate steps.  Implicit in 
the appellant's presentation is the contention that he has 
submitted new and material evidence which is sufficient to reopen 
his previously-denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, the VCAA appears to 
have left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  The Board observes that the United States 
Court of Appeals for Veterans Claims (the Court) held in 
Quartuccio that the notice provisions of the VCAA apply to cases, 
such as this, in which a claimant seeks to reopen a previously 
denied claim.

In this case, the RO furnished the appellant a letter in March 
2003 advising him of the provisions relating to the VCAA as to his 
claim of service connection for the low back disorder, to include 
advising him that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health care 
providers for this disorder.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-4142), 
copies of which were enclosed with the letter.  The Board notes 
that, even though the letter requested a response within 60 days, 
it also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in compliance 
with 38 U.S.C.A. § 5103(b).  The one-year period has since 
expired.

The Board concludes that the VCAA notification letter sent to the 
appellant in connection with this appeal was legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the letter expressly notified him that he 
had one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.  

Moreover, the factual scenario in the PVA case is inapplicable to 
the specific circumstances of this case.  In PVA, the United 
States Court of Appeals for the Federal Circuit was concerned with 
the "premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  Here, the 
appellant has literally had years to submit evidence in support of 
his claim (initially filed in May 1997), and in fact, he has done 
so.  It does not appear that he has any additional evidence or 
information to submit.

In view of the foregoing, it appears that VA has all the 
information needed to decide the case, and therefore, it would be 
pointless to wait still longer to adjudicate this long-standing 
appeal when it is clear that no additional evidence is 
forthcoming.  The Board does not believe that delay for no good 
purpose would be in the best interest of the appellant.  This 
concern is paramount given the appellant's advanced age, which is 
why his motion for advancement on the Board's docket was granted 
in April 2004.

Also, the Federal Circuit's concern in PVA that a claimant would 
be unaware of the time he had left to submit evidence is 
inapplicable in the specific circumstances of this case.  The 
appellant in this case has been made aware on numerous occasions, 
in response to the various statement/supplemental statements of 
the case and the 90-day notice of transfer of the claims file to 
the Board that he had more time to submit evidence.  As stated 
above, no additional evidence appears to be forthcoming.  Since 
this claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification letter of 
March 2003, and it is clear that he has nothing further to submit, 
the adjudication of his claim by the Board at this time will 
proceed.

The record also shows that the appellant was informed of the law 
and regulations generally applicable to his claims on appeal in 
the statements of the case and multiple supplemental statements of 
the case furnished to him over the course of this long-standing 
appeal.

The Board therefore finds that the foregoing information provided 
to the appellant satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the appellant was clearly notified of the 
evidence necessary to substantiate his claim at issue on appeal.  
Under these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

One further point is in order regarding the VCAA notice sent in 
this case.  In a recent decision, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for benefits.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this case, 
although the VCAA notice letter was not sent prior to the first 
AOJ adjudication of the claim, such a situation was a legal 
impossibility because the initial adjudication in November 1997 
pre-dated the enactment of the VCAA.  This claim was later 
readjudicated, and supplemental statements of the case were 
provided to the appellant following VCAA notice compliance action.  
The appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
the VA notice.  Therefore, the Board concludes that to decide the 
appeal now would not be prejudicial to the appellant, given the 
facts as stated above and in light of the appellant's advancing 
age.  See 38 C.F.R. § 20.1102 (2003).

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits is not 
authorized in cases involving an attempt to reopen a finally 
decided claim unless new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii).  Because this claim will 
not be reopened, for the reasons set forth in greater detail 
below, a new examination is not required.

In short, the Board concludes that the provisions of the VCAA have 
been complied with to the extent required under the circumstances 
presented in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2003).  The 
appellant and his representative have been accorded the 
opportunity to present evidence and argument in support of his 
claim.  The appellant declined a hearing before a Veterans Law 
Judge.  

Applicable legal authority

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Because the appellant's claim on appeal was initiated prior 
to August 2001, specifically in May 1997, it will be adjudicated 
by applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the paragraph 
immediately following.

New and material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Factual background

The "old" evidence

A July 1995 rating decision represents the last unappealed and 
final decision on this claim.  Prior to July 1995, the appellant 
filed several claims of entitlement to service connection for a 
low back disability.  These claims were denied by the RO on 
several occasions and by the Board twice, in May 1988 and in 
August 1991.  

The appellant's service medical records are missing and are 
presumed to have been destroyed in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  The 
evidence of record at the time of the July 1995 RO decision showed 
that the appellant was first treated for problems with his back in 
1987, over 40 years after service.  A VA X-ray report dated in 
October 1987 showed that he had osteoporatic changes in his lumbar 
spine, but with no evidence of acute injury.
VA outpatient and hospital reports dated in the early 1990's 
showed treatment for low back pain without any findings suggesting 
that these problems originated in service.

Also of record in July 1995 were statements of the appellant, his 
wife and a friend to the effect that the appellant's low back 
problems were due to his World war II military service.  

The July 1995 RO decision

The appellant's claim seeking entitlement to service connection 
for a low back disorder was last denied by the RO in an unappealed 
rating decision issued in July 1995.  

The appellant submitted no new medical evidence.  He submitted a 
lay statement which indicated that both the writer and the 
appellant served together in the same unit during service, and 
that he was aware of the fact that the appellant injured himself 
but did not seek medical attention despite what he, the writer, 
thought could have been a serious injury.  The writer added that 
he and some others wondered why the appellant did not seek medical 
treatment at the time.  

The RO declined to reopen the claim on the basis that the 
aforementioned buddy statement failed to detail the date, type and 
specific nature of the alleged injury.

The July 1995 RO decision is final.  The appellant was provided 
notice of his appellate rights by letter dated July 24, 1995; he 
did not appeal.  

The additionally received evidence

The appellant filed a claim requesting reopening of this claim in 
May 1997.  Evidence submitted in connection with this claim 
includes the report of an MRI of the lumbar spine taken in 
November 1995, which revealed a small central herniated disc at 
L5-S1; outpatient treatment reports dated in 1997 from the Hall 
County Rural Health Center, which denote treatment for back pain 
and a diagnosis of spinal stenosis; and additional VA outpatient 
treatment reports dated in 1999-2002, which describe a history of 
chronic low back pain.  

The appellant submitted a statement indicating that he could not 
obtain any records from a deceased former doctor, Dr. G. and from 
the Goodall Hospital, which he reported had been torn down 
sometime in the past).  The appellant claimed that such records, 
if extant, would demonstrate treatment for a broken vertebra in 
1946 or 1947.  

In addition, the appellant submitted a statement from a retired 
county judge who attested to his honesty, hard-working nature, and 
truthfulness.  This judge indicated as well that the appellant was 
like others of his generation who were eager to get home after the 
war and therefore failed to report an in-service injury, which did 
not become troublesome until years later.
Analysis

Evidence of previously of record documented a current low back 
disability (with medical treatment starting in 1987) and included 
the appellant's accounts of slipping and falling during his World 
War II military service.  Hickson elements (1) and (2) had 
therefore arguably been satisfied.  Missing was competent medical 
evidence which satisfied Hickson element (3), medical nexus.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and the 
disability].

The recently submitted medical evidence documents ongoing 
complaints of and treatment for a back disability.  Such evidence 
provides no information suggesting any relationship between the 
appellant's complaints of chronic low back pain and his military 
service.  Hence, while these reports are "new," to the extent that 
they were not previously reviewed in connection with a prior final 
adjudication, they are not material, inasmuch as they do not in 
any manner contain pertinent findings showing a back disability of 
service origin.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).

Accordingly, as the medical reports discussed above do not bear 
directly and substantially upon the specific matter under 
consideration - evidence to demonstrate continuity of 
symptomatology for a back disorder in the years after service, 
they are not "material" under 38 C.F.R. § 3.156(a).  On the basis 
of these findings, the Board concludes that the "new" medical 
evidence lacks sufficient materiality to reopen the claim.

The appellant's pleadings and statements submitted in support of 
his claim essentially reiterate his previously considered 
contentions that his back disability began in service and as such 
are not considered to be new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, to the extent that the appellant 
contends that he is disabled due to a back injury sustained during 
his military service, such lay contentions are not competent.  The 
Court has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Here, the record does not reflect that 
the appellant possesses the medical training and expertise 
necessary to render an opinion concerning the etiology of his back 
disability. His statements, therefore, unsupported by medical 
evidence, are neither probative of the central issue in this case 
nor so significant that they must be considered in order to fairly 
decide the merits of the claim. In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  The appellant's statements are therefore not 
material as well as not being new.  See also Moray v. Brown, 5 
Vet. App. 211 (1993) [lay assertions of causation, unsupported by 
competent medical evidence, cannot serve to reopen a claim under 
38 U.S.C.A. § 5108].

The lay statement of the retired judge adds nothing probative to 
the disposition of this case.  The fact that the appellant may 
have injured his back in service but not seek treatment because he 
was eager to go home, as is reflected in that statement, is not 
the crucial element which must be satisfied.  Rather, what is 
required is competent medical nexus evidence linking the 
appellant's low back disability to his military service over 40 
years earlier.  To the extent that the judge's statement could be 
read to reflect a belief that the appellant had a chronic 
disability of the back originating from service, such a statement 
amounts to lay speculation on a medical matter and therefore 
cannot serve to reopen the claim.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, or 
opinions].  

As indicated above, the adjudication of the appellant's claim has 
been hampered by the fact that his service records are unavailable 
due to the 1973 fire at the National Personnel Records Center.  
However, a chronic disability of the back was not shown until 
1987, decades after service.  The appellant has been made aware of 
the fact that he needed to submit medical evidence showing 
treatment prior to that time, as well as medical nexus evidence.  
He has not provided such evidence.

The Board does not doubt the appellant's honesty with regard to 
his contention that he fell in service on the wet slate steps and 
hurt his back.  However, there has been added to the record no 
competent evidence which relates his back problems, which were 
evidently first treated in 1987, to any prior event or medical 
condition, to include the injury the appellant claims he sustained 
to his back in service.  Such evidence is required.  See Boyer, 
supra.  

As discussed above, there is no duty on the part of VA to assist 
the appellant in the development of his claim in the absence of a 
reopened claim.  The Board views its discussion above as 
sufficient to inform the appellant of the elements necessary to 
reopen his claim for service connection for a low back disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

In summary, nothing has changed from a medical or factual 
standpoint since the last prior denial of this claim.  There is 
still no competent evidence which serves to link the appellant's 
low back disability to his military service decades earlier.  
Accordingly, the Board finds that the evidence received subsequent 
to the July 1995 rating decision is not new and material and does 
not serve to reopen the claim for service connection for a low 
back disorder.  The benefit sought on appeal remains denied.  





CONTINUED ON NEXT PAGE


ORDER

New and material evidence has not been received to reopen a claim 
of service connection for a low back disorder; the benefits sought 
with regard to this claim remain denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



